Citation Nr: 0030732	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-03 032 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits in the amount 
of $11,613.



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to April 
1971.  The veteran died in December 1973.  The claimant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) of the San Juan, Puerto Rico Regional Office 
(RO), which denied the claimant's request for waiver of the 
recovery of the overpayment.

The claimant designated the Vietnam Veterans of America as 
her representative in February 2000; however, in a November 
2000 letter, the Vietnam Veterans of America advised the 
Board and the claimant that they were withdrawing as the 
claimant's representative.  As such, she is essentially 
unrepresented at this time.  She will be given an opportunity 
to obtain additional representation as a result of 
development below.


REMAND

In her November 1996 request for waiver, the claimant argued 
that she was advised by VA personnel at the RO that she would 
not lose her VA benefits if she remarried because she was 
over the age of 65.  Thus, the claimant has raised the issue 
of proper creation of the overpayment and the RO has not 
addressed this issue.  The United States Court of Appeals for 
Veterans Claims (Court) has directed that when a debtor 
requests waiver of an overpayment and also asserts that the 
underlying debt is invalid, the VA must resolve both matters.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  This is because a grant or denial of 
a waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Board observes that the notice of 
disagreement and substantive appeal were signed by the 
claimant's daughter on behalf of the claimant.  However, a 
power of attorney from the claimant or other document 
indicating that the claimant's daughter could sign documents 
on her mother's behalf is not of record.  Thus, it is not 
clear whether the claimant's daughter was a proper party in 
this case or whether the appellant has desired to continue 
with this appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the appellant 
with information concerning the obtaining 
of a service organization for the 
purposes of representation.  She should 
be given an opportunity to obtain such 
representation if she so desires.  

2.  The RO should adjudicate the issue of 
whether the creation of the overpayment 
was proper, undertaking such development 
as is necessary in order to adjudicate 
the issue and address the specific 
contentions.  If the determination is 
adverse to the claimant, the RO should 
notify her and hr representative, if any, 
of the determination and of her appellate 
rights, and inform her that she must 
perfect an appeal of this issue if she 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

3.  The RO should contact the claimant 
and request documentation authorizing her 
daughter to sign documents in her name or 
on her behalf, such as an appointment of 
her daughter as representative or a power 
of attorney in daughter's name, for the 
period of the claimant's hospitalization, 
to the extent such document exists.  A 
copy of such should be associated with 
the claims folder.  If such documentation 
is not available, the RO should determine 
whether the claimant's daughter was a 
proper party in this claim.  The 
appellant should be given the opportunity 
to indicate whether she wants her 
daughter's assistance in these matters.

Thereafter, the case should be readjudicated as appropriate, 
and returned to the Board following applicable steps if the 
benefits sought are not granted.  No action is required of 
the appellant until she is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

